                                          Case 3:19-cv-07833-WHO Document 41 Filed 06/02/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DSNR MEDIA GROUP LTD, et al.,                     Case No. 19-cv-07833-WHO
                                                        Plaintiffs,
                                   8
                                                                                           ORDER GRANTING MOTION TO
                                                 v.                                        DISMISS WITH LEAVE TO AMEND
                                   9

                                  10     VDOPIA, INC., et al.,                             Re: Dkt. Nos. 14, 23, 40
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs DSNR Media Group Ltd. (“DMG”) and DSNR Media Innovations Ltd.

                                  14   (“DMI”) (collectively the “DSNRs”) are affiliated marketing companies that bring multiple claims

                                  15   arising out of two contracts between them and defendant Vdopia. Inc. (“Vdopia”). Their claims

                                  16   against Vdopia are encompassed by an arbitration provision in those contracts, and are therefore

                                  17   barred, as are their claims against individual defendants for their acts as Vdopia employees.

                                  18   Defendants’ motion to dismiss is GRANTED.

                                  19          Pursuant to Civil Local Rule 7-1(b), I found this motion was appropriate for disposition

                                  20   without oral argument and vacated the hearing scheduled for June 3, 2020. [Dkt. No. 39]. The

                                  21   DSNRs request to be heard because they planned to argue defendants’ mischaracterization of what

                                  22   is happening in arbitration regarding provisional remedies. See Plaintiffs’ Urgent Request to Be

                                  23   Heard on Defendants’ Judicial Notices [Dkt. No. 40]. This attempt to reserve additional argument

                                  24   for the hearing is improper. A party cannot withhold arguments to present at the hearing; they

                                  25   must be briefed prior to the hearing. Their request for hearing is DENIED. They have an

                                  26   opportunity to amend their complaint in accordance with this Order.

                                  27
                                  28
                                          Case 3:19-cv-07833-WHO Document 41 Filed 06/02/20 Page 2 of 8




                                   1                                           BACKGROUND

                                   2          A.      Non-Payment under the Agreements
                                   3          The DSNRs provide media and video marketing solutions to businesses. Complaint

                                   4   (“Compl.”) [Dkt. No. 1] ¶ 5. Vdopia is a “Chocolate” or “Chocolate Platform” which provides

                                   5   advertising services to app developers and mobile publishers. Id. ¶ 7. Individual defendants

                                   6   Bhatia, Kakani, and Upadhyay are founders of Vdopia; Bhatia is the Chief Executive Officer,

                                   7   Kakani is the Chairman, and Upadhyay is the Chief Financial Officer. Id. ¶¶ 8-10.

                                   8          On February 2, 2016, Vdopia entered into a contract with DMG and subsequently on

                                   9   August 21, 2017, it entered into a contract with DMI (hereinafter the “Agreements”). Id., Ex. A

                                  10   (“Vdopia Chocolate® Marketplace Agreement for Advertisers and Publishers” with DMG), Ex. B

                                  11   (“Vdopia Chocolate® Marketplace Agreement for Advertisers and Publishers” with DMI).

                                  12   Individual defendants Shrivastava and Kumar are managers and/or employees of Vdopia who
Northern District of California
 United States District Court




                                  13   were in contact with the DSNRs regarding payments under the Agreements. Id. ¶¶ 11-12.

                                  14          Pursuant to the Agreements, the DSNRs were “publishers” that offered advertising

                                  15   opportunities (called “Placements”), on Vdopia’s auction platform. Id. ¶ 21. Using Vdopia’s

                                  16   auction platform, advertisers then bid on the DSNRs’ Placements, and Vdopia identified the

                                  17   winning bid for each placement. Id. See Agreements at Section 1.1. In other words, Vdopia acted

                                  18   as a “middle man” between advertisers and publishers through the digital “marketplace” platform

                                  19   it operated, receiving money from the advertisers with winning bids, and paying money to the

                                  20   publishers, like the DSNRs, whose Placements are the subject of those bids. Id. ¶ 25. It calculated

                                  21   and reported any “Monthly Revenue” due to the DSNRs at the end of every month. Id. ¶ 26.

                                  22          Vdopia initially timely paid the Monthly Revenues owed to the DSNRs but, in January

                                  23   2018, it began falling behind on payments. Id. ¶ 29. The DSNRs claim that Vdopia received

                                  24   payments by advertisers for their Placements, but instead of using those funds to pay what was

                                  25   owed to them under the contracts, Vdopia diverted the money for other purposes. Id. ¶ 31. They

                                  26   further allege that Vdopia unilaterally imposed its own arbitrary “payment plan” and began paying

                                  27   random amounts lower than what was owed. Id. ¶ 33. In sum, Vdopia owes $267,019.65 to DMG

                                  28   and $252,305.81 to DMI (all before interest), for a total of $519,325.46. Id. ¶¶ 1, 32 and Exs. C,
                                                                                        2
                                            Case 3:19-cv-07833-WHO Document 41 Filed 06/02/20 Page 3 of 8




                                   1   D.

                                   2           B.     Pending Arbitration Proceedings
                                   3           Section 8 of both Agreements provides that “[a]ll actions or proceedings arising in

                                   4   connection with, touching upon or relating to this Agreement, the breach thereof and/or the scope

                                   5   of the provisions of Section 10.4 will be submitted to the American Arbitration Association for

                                   6   final and binding arbitration under its commercial Rules of Arbitration[.]” It adds that “[t]he

                                   7   arbitrator will have the power to enter temporary restraining orders and preliminary and permanent

                                   8   injunctions.” Agreements at Section 8. Most importantly, it provides a limited exception of when

                                   9   matters may be resolved in a court of law:
                                                     Neither party will be entitled or permitted to commence or maintain
                                  10                 any action in a court of law with respect to any matter in dispute until
                                                     such matter will have been submitted to arbitration as herein provided
                                  11                 and then only for the enforcement of the arbitrator’s award; provided
                                                     however, that prior to the appointment of the arbitrator or for remedies
                                  12                 beyond the jurisdiction of an arbitrator, at any time, either party may
Northern District of California
 United States District Court




                                                     seek pendent lite relief in a court of competent jurisdiction in
                                  13                 Alameda County, without thereby waiving its right to arbitration of
                                                     the dispute or controversy under this action.
                                  14
                                       Id. (emphasis in original).
                                  15
                                               On August 8, 2019, pursuant to the arbitration clause, the DSNRs commenced arbitration
                                  16
                                       proceedings against Vdopia before the American Arbitration Association (“AAA”) to recover the
                                  17
                                       amounts they were owed. Id. ¶ 2; see Request for Judicial Notice in Support of Defendant
                                  18
                                       Vdopia, Inc.’s Motion to Dismiss Plaintiffs’ Complaint (“RJN”) [Dkt. No. 15-1], Ex. 1 (Demand
                                  19
                                       for Arbitration in AAA Case Number 01-19-0002-4054). And on March 6, 2020, they filed a
                                  20
                                       motion for pre-hearing relief or a preliminary injunction in the AAA case, which was set to be
                                  21
                                       heard on May 6, 2020. See RJN, Ex. 2 (Motion for Pre-Hearing Relief or a Preliminary Injunction
                                  22
                                       in AAA case number 01-19-0002-4054); Request for Judicial Notice in Support of Defendants’
                                  23
                                       Reply Brief in Support of Defendants’ Motion to Dismiss (“Suppl. RJN”) [Dkt. No. 27-1], Ex. 1
                                  24
                                       (email from arbitrator setting hearing date of May 6, 2020 on motion for preliminary relief).1
                                  25

                                  26   1
                                         Defendants’ request for judicial notice of the following three documents related to AAA Case
                                  27   Number 01-19-0002-4054 is GRANTED: (i) the Demand for Arbitration; (ii) Motion for Pre-
                                       Hearing Relief or a Preliminary Injunction; and (iii) email from the arbitrator setting a May 6,
                                  28   2020 hearing date for consideration of the Motion for Pre-Hearing Relief or a Preliminary
                                       Injunction. See RJN, Exs. 1 & 2; Suppl. RJN, Ex. 1; Fortis v. Warrior Trading, Inc., No.
                                                                                          3
                                           Case 3:19-cv-07833-WHO Document 41 Filed 06/02/20 Page 4 of 8



                                              C.      This Lawsuit
                                   1
                                              On November 29, 2019, the DSNRs filed this suit to seek “injunctive relief and a pre-
                                   2
                                       judgment attachment of Vdopia’s assets, in order to preserve Vdopia’s assets for satisfaction of the
                                   3
                                       ultimate arbitration award in [their] favor.” Compl. ¶ 4. Altogether they bring the following
                                   4
                                       eleven causes of action: (1) breach of contract; (2) common count: account stated; (3) injunctive
                                   5
                                       relief; (4) writ of attachment and right to attach order; (5) piercing the corporate veil; (6) unjust
                                   6
                                       enrichment; (7) fraud and deceit; (8) quantum meruit; (9) breach of implied covenant of good faith
                                   7
                                       and fair dealing; (10) negligence; and (11) false promise. Given Vdopia’s history of non-payment,
                                   8
                                       it seeks pre-judgment attachment and injunctive relief. Id. ¶ 44.
                                   9
                                              Defendants move to dismiss this case on grounds that the DSNRs seek duplicative relief in
                                  10
                                       the pending arbitration case and their claims are insufficiently pleaded. See Vdopia, Inc. et al.’s
                                  11
                                       Memorandum of Points and Authorities in Support of Their Motion to Dismiss Pursuant to
                                  12
Northern District of California




                                       Federal Rule of Civil Procedure 12(b)(6) (“MTD”) [Dkt. No. 14-1].2
 United States District Court




                                  13
                                                                               LEGAL STANDARD
                                  14
                                              Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss if a claim
                                  15
                                       fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to
                                  16
                                       dismiss, the claimant must allege “enough facts to state a claim to relief that is plausible on its
                                  17
                                       face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when
                                  18
                                       the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant
                                  19
                                       is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
                                  20
                                       omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.
                                  21
                                       While courts do not require “heightened fact pleading of specifics,” a claim must be supported by
                                  22
                                       facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555,
                                  23

                                  24
                                       19CV00627MCEKJN, 2019 WL 5721835, at *1 (E.D. Cal. Nov. 5, 2019) (granting judicial notice
                                  25   of AAA materials as a matter of public record).
                                       2
                                  26     This motion is brought on behalf of Vdopia and three of the five individual defendants, Saurabh
                                       Bhatia, Shivam Shrivastava, and Satish Kumar. The remaining two individual defendants seek to
                                  27   join because the arguments raised in the motion equally apply to them. See Defendants Venkata
                                       Srikanth Kakani and Chhavi Upadhyay’s Notice of Joinder in Defendant Vdopia, Inc. et al.’s
                                  28   Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6) [Dkt. No. 23]. Their
                                       motion for joinder is GRANTED.
                                                                                        4
                                            Case 3:19-cv-07833-WHO Document 41 Filed 06/02/20 Page 5 of 8




                                   1   570.

                                   2           Under Federal Rule of Civil Procedure 9(b), a party must “state with particularity the

                                   3   circumstances constituting fraud or mistake,” including “the who, what, when, where, and how of

                                   4   the misconduct charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)

                                   5   (internal quotation marks omitted). However, “Rule 9(b) requires only that the circumstances of

                                   6   fraud be stated with particularity; other facts may be pleaded generally, or in accordance with Rule

                                   7   8.” United States ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 992 (9th Cir. 2011). In deciding

                                   8   a motion to dismiss for failure to state a claim, the court accepts all of the factual allegations as

                                   9   true and draws all reasonable inferences in favor of the plaintiff. Usher v. City of Los Angeles,

                                  10   828 F.2d 556, 561 (9th Cir. 1987). But the court is not required to accept as true “allegations that

                                  11   are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead

                                  12   Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).
Northern District of California
 United States District Court




                                  13                                               DISCUSSION

                                  14   I.      CLAIMS AGAINST VDOPIA
                                  15           When all claims made in the litigation are subject to arbitration, courts may choose to

                                  16   dismiss the action in its entirety for the failure to state a claim under Rule 12(b)(6). Semcken v.

                                  17   Genesis Med. Interventional, Inc., No. C 04-02654 FMS, 2004 WL 2203561, at *2 (N.D. Cal.

                                  18   Sept. 29, 2004), aff’d, 132 F. App’x 155 (9th Cir. 2005) (citing Sparling v. Hoffman Constr.

                                  19   Co., 864 F.2d 635, 638 (9th Cir.1988)). Dismissal for failure to state a claim is appropriate when

                                  20   “it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

                                  21   would entitle him to relief.” Id. (citing Homedics, Inc. v. Valley Forge Ins. Co., 315 F.3d 1135,

                                  22   1138 (9th Cir. 2003)).

                                  23           The arbitration clause contained in the Agreements between the DSNRs and Vdopia is

                                  24   broadly worded: it covers “[a]ll actions or proceedings in connection with, touching upon or

                                  25   relating to this Agreement [.]” Agreement at Section 8. Every claim in the Complaint is

                                  26   predicated upon alleged non-performance or non-payment of the underlying Agreements and is

                                  27   therefore barred by the arbitration clause. See Clarium Capital Mgmt. LLC v. Choudhury, No. C

                                  28   08-5157SBA, 2009 WL 331588, at *2 (N.D. Cal. Feb. 11, 2009) (“[A] broad
                                                                                          5
                                             Case 3:19-cv-07833-WHO Document 41 Filed 06/02/20 Page 6 of 8




                                   1   arbitration clause does not limit arbitration to the literal interpretation or performance of the

                                   2   contract but rather embraces every dispute between parties having a significant relationship to the

                                   3   contract regardless of the label attached to the dispute.”) (citation and quotation marks omitted).

                                   4            The DSNRs do not dispute that the arbitration provisions cover their dispute and admit that

                                   5   they commenced arbitration proceedings against Vdopia prior to filing this suit. But they contend

                                   6   that this suit is proper because the relief they seek falls within the exception to the arbitration

                                   7   clause. The Agreements provide that “prior to the appointment of the arbitrator or for remedies

                                   8   beyond the jurisdiction of an arbitrator, at any time, either party may seek pendent [sic] lite relief

                                   9   in a court of competent jurisdiction in Alameda County.” Compl. ¶ 2 (citing Agreement at Section

                                  10   8). They claim that the provisional remedy and injunctive relief sought here is pre-judgment relief

                                  11   that exceeds the jurisdiction of the arbitrator; after the provisional remedies, they plan on keeping

                                  12   this Complaint “standing until the arbitration will be over.” Id. ¶¶ 2, 77.
Northern District of California
 United States District Court




                                  13            The Agreements expressly provide for preliminary relief in arbitration. Agreement at

                                  14   Section 8 (“The arbitrator will have the power to enter temporary restraining orders and

                                  15   preliminary and permanent injunctions.”). The DSNRs have already filed a motion with the

                                  16   arbitrator for preliminary injunction and immediate payment of the alleged debt. See RJN, Ex. 2

                                  17   (motion filed in AAA case, seeking an order that requires Vdopia to put money in a trust account

                                  18   or an order that it not spend the unpaid amount of $519,325.46 until the arbitration is finalized).

                                  19   The DSNRs do not explain how the relief they seek here is different from what they seek in the

                                  20   arbitration or why it exceeds the jurisdiction of the arbitrator. Their claims against Vdopia in this

                                  21   lawsuit are barred by the arbitration provision; the DSNRs have failed to show that the relief

                                  22   sought is necessarily beyond the jurisdiction of an arbitrator.

                                  23   II.      CLAIMS AGAINST INDIVIDUAL DEFENDANTS

                                  24            The DSNRs allege that the arbitration clause does not apply to their claims against

                                  25   individual defendants because those defendants did not sign the arbitration agreement. Compl. ¶

                                  26   3. But “an obligation to arbitrate does not attach only to those who have actually signed the

                                  27   agreement to arbitrate.” Amisil Holdings Ltd. v. Clarium Capital Mgmt., 622 F. Supp. 2d 825, 830

                                  28   (N.D. Cal. 2007). “[A]gents of a signatory can compel the other signatory to arbitrate so long as
                                                                                           6
                                           Case 3:19-cv-07833-WHO Document 41 Filed 06/02/20 Page 7 of 8




                                   1   (1) the wrongful acts of the agents for which they are sued relate to their behavior as agents or in

                                   2   their capacities as agents (citation omitted) and (2) the claims against the agents arise out of or

                                   3   relate to the contract containing the arbitration clause (citation omitted).” Id. at 835.3 Those

                                   4   criteria are met here.

                                   5          The Complaint does not include any specific allegations regarding the individual

                                   6   defendants and instead lumps them together with allegations against Vdopia. The individual

                                   7   defendants are sued because of their duties to the DSNRs as officers and managers of Vdopia.

                                   8   See, e.g. Compl. ¶ 101 (“The individuals have failed to conform to the standard of conduct”); id. ¶

                                   9   104 (alleging individual defendants “acted in bad faith and have not paid for the services as

                                  10   promised” and therefore have “breached” the duty to exercise “ordinary care”). The allegations

                                  11   against them arise out of or relate to the underlying Agreements and their alleged role in past due

                                  12   invoices. Claims against the individual defendants are therefore barred by the arbitration clause.4
Northern District of California
 United States District Court




                                  13                                              CONCLUSION

                                  14          Defendants’ motion to dismiss is GRANTED. Given the breadth of the arbitration

                                  15   provision and the facts as presently alleged, it seems unlikely that the DSNRs can plausibly and in

                                  16   good faith assert claims that escape arbitration. But if the DSNRs think they can do so, and given

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22   3
                                         See Amisil Holdings Ltd., 622 F. Supp. 2d at 840 (collecting cases); Westmoreland v. Sadoux,
                                  23   299 F.3d 462, 467 (5th Cir. 2002) (providing that a nonsignatory can compel arbitration when the
                                       signatory raises allegations of substantially interdependent and concerted misconduct by the
                                  24   nonsignatory and the other signatory); Thomson-CSF, S.A. v. Am. Arbitration Ass’n, 64 F.3d 773,
                                       778 (2d Cir. 1995) (noting that a signatory can be bound to arbitrate with a nonsignatory “because
                                  25   of the close relationship between the entities involved, as well as the relationship of the alleged
                                       wrongs to the nonsignatory's obligations and duties in the contract . . . and [the fact that] the
                                  26   claims were intimately founded in and intertwined with the underlying contract obligations”).
                                       4
                                  27     Because I find that the claims here are barred by arbitration, I need not address defendants’
                                       remaining arguments regarding insufficiency of fraud and negligence claims and whether DMI
                                  28   and DMG meet permissive joinder requirements.

                                                                                          7
                                          Case 3:19-cv-07833-WHO Document 41 Filed 06/02/20 Page 8 of 8




                                   1   the liberal right to amend, the DSNRs may amend their Complaint within 20 days of this Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: June 2, 2020

                                   4

                                   5
                                                                                                William H. Orrick
                                   6                                                            United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                     8
